Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 1 of 40 PageID #: 1



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK

  --------------------------------------------------------------   X
                                                                   :
  Raritan Baykeeper, Inc., d/b/a NY/NJ Baykeeper,                  :   Case No. 1:20-cv-471
                                                                   :
                             Plaintiff,                            :   COMPLAINT FOR
                                                                   :   DECLARATORY AND
             v.                                                    :   INJUNCTIVE RELIEF AND
                                                                   :   CIVIL PENALTIES
  J. Bruno & Sons, Inc.,                                           :
                                                                   :   (Federal Water Pollution Control
                             Defendant.                            :   Act, 33 U.S.C. §§ 1251–1387)
                                                                   :
  --------------------------------------------------------------   X


        Plaintiff RARITAN BAYKEEPER, INC., by and through its counsel, hereby alleges:

                                                        I.

                                             INTRODUCTION

        1.        This is a civil suit brought under the Federal Water Pollution Control Act, 33

U.S.C. §§ 1251–1387, commonly known as the Clean Water Act (“CWA” or “the Act”), to

address and abate Defendant’s ongoing and continuous violations of the Act pursuant to the

Act’s citizen suit enforcement provisions at CWA Section 505, 33 U.S.C. § 1365.

        2.        Defendant discharges polluted stormwater runoff from its waste material

recycling and vehicle/equipment maintenance facility, located at 280 Meredith Avenue, Staten

Island, New York (the “Facility”), into the waters of the United States without authorization, in

violation of CWA Sections 301(a) and 402(p), 33 U.S.C. §§ 1311(a) and 1342(p), and has failed

to obtain coverage under and comply with the conditions of an individual State Pollutant

Discharge Elimination System (“SPDES”) permit or the New York State Department of

Environmental Conservation SPDES Multi-Sector General Permit for Stormwater Discharges

                                                         1
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 2 of 40 PageID #: 2



Associated with Industrial Activity, Permit No. GP-0-17-004 (March 1, 2018),

https://www.dec.ny.gov/docs/water_pdf/msgp017004.pdf (“General Permit”), in violation of

CWA Sections 402(p)(3)(A) and (p)(4)(A), 33 U.S.C. §§ 1342(p)(3)(A), (p)(4)(A), and 40

C.F.R. §§ 122.26(c)(1) and (e)(1).

       3.      Stormwater runoff is one of the most significant sources of water pollution in the

nation—comparable to, if not greater than, contamination from industrial and sewage sources.

With every rainfall event, hundreds of millions of gallons of polluted rainwater pour into the

New York Harbor, Long Island Sound, and other receiving waters in this District. The State of

New York has designated as “impaired” more than 7,000 river miles; 319,000 acres of larger

waterbodies; 940 square miles of harbors, bays, and estuaries; 10 miles of coastal shoreline; and

592 miles of Great Lakes shoreline. Under the Clean Water Act, “impaired” means not meeting

water quality standards and/or unable to support beneficial uses, such as fish habitat and water

contact recreation. In many of these waters, state water quality standards for metals, oil and

grease, nutrient enrichment and oxygen depletion, inorganic pollutants, pathogens, taste, color,

odor, and other parameters are consistently exceeded. For the overwhelming majority of water

bodies listed as impaired, stormwater runoff is cited as a primary source of the pollutants causing

the impairment.

       4.      Defendant’s stormwater discharges contribute to this endemic stormwater

pollution problem. Defendant engages in industrial activities such as: (a) crushing, processing,

recycling, and storing recycled construction and demolition waste and debris; (b) storing waste

materials outdoors; (c) vehicle storage and maintenance, including trucks and heavy equipment;

and (d) vehicle traffic in and out of the Facility. As precipitation comes into contact with

pollutants generated by these industrial activities, it conveys those pollutants to adjacent

                                                  2
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 3 of 40 PageID #: 3



wetlands. Those wetlands flow into Pralls Creek and the Arthur Kill, which separates Staten

Island and New Jersey and connects Newark Bay (on its north) to Raritan Bay (on its south).

Contaminated stormwater discharges such as those from the Facility can and must be controlled

to the fullest extent required by law in order to allow these water bodies a fighting chance to

regain their health.

                                                 II.

                                 JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over the parties and this action pursuant

to CWA Section 505(a)(1) (the citizen suit provision of the CWA), 33 U.S.C. § 1365(a)(1), and

28 U.S.C. § 1331 (an action arising under the laws of the United States).

       6.      On November 25, 2019, Plaintiff provided notice of Defendant’s violations of the

Act and of its intention to file suit against Defendant to Defendant, Defendant’s registered agent;

the Administrator of the United States Environmental Protection Agency (“EPA”); the

Administrator of EPA Region II; and the Commissioner of the New York Department of

Environmental Conservation (“DEC”), as required by the Act under CWA Section 505(b)(1)(A),

33 U.S.C. § 1365(b)(1)(A), and the corresponding regulations at 40 C.F.R. §§ 135.1 to 135.3. A

true and correct copy of Plaintiff’s notice letter is attached as Exhibit A, and is incorporated

herein by reference.

       7.      More than sixty days have passed since the notice letter was served on Defendant

and the state and federal agencies. Plaintiff has complied with the Act’s notice requirements

under CWA Section 505(b)(1), 33 U.S.C. § 1365(b)(1).

       8.      Neither the EPA nor the State of New York has commenced or is diligently

prosecuting a civil or criminal action to redress the violations alleged in this complaint. See

                                                  3
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 4 of 40 PageID #: 4



CWA § 505(b)(1)(B), 33 U.S.C. § 1365(b)(1)(B).

        9.      This action is not barred by any prior administrative penalty under CWA

Section 309(g), 33 U.S.C. § 1319(g).

        10.     Venue is proper in the United States District Court for the Eastern District of New

York pursuant to CWA Section 505(c)(1), 33 U.S.C. § 1365(c)(1), and 28 U.S.C. § 1391(b)(2)

because the source of the violations complained of is located, and the acts and omissions giving

rise to the claims occurred, within this judicial district.

                                                  III.

                                              PARTIES

        11.     Plaintiff RARITAN BAYKEEPER, INC. (“Baykeeper”), doing business as

“NY/NJ Baykeeper,” is a non-profit corporation, whose mission is to protect, preserve, and

restore the ecological integrity and productivity of the Hudson-Raritan Estuary through

enforcement, field work, and community action. Baykeeper has approximately 225 members in

the New York and New Jersey region, many of whom use and enjoy New York Harbor and its

tributaries—including Pralls Creek and the Arthur Kill, which are polluted by industrial

stormwater runoff from Defendant’s Facility.

        12.     Plaintiff’s members use and enjoy the waters which Defendant has unlawfully

polluted and is unlawfully polluting. Plaintiff’s members use those areas to fish, sail, boat,

kayak, swim, birdwatch, photograph, view wildlife and engage in nature study and scientific

study, among other activities. Defendant’s discharges of stormwater associated with industrial

activity containing pollutants impair each of those uses. Thus, the interests of Plaintiff’s

members have been, are being, and will continue to be adversely affected by Defendant’s failure

to comply with the Clean Water Act.

                                                    4
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 5 of 40 PageID #: 5



       13.     The relief sought herein will redress the harms to Plaintiff and its members caused

by Defendant’s activities. Continuing commission of the acts and omissions alleged herein will

irreparably harm Plaintiff and its members, for which harm they have no plain, speedy, or

adequate remedy at law.

       14.     Plaintiff is informed and believes, and thereupon alleges, that Defendant

J. BRUNO & SONS, INC. (“J. Bruno”) is a corporation incorporated under the laws of the State

of New York that owns and operates a waste material recycling and vehicle/equipment

maintenance facility, located at 280 Meredith Avenue, Staten Island, New York (the “Facility”).

                                                IV.

                   STATUTORY AND REGULATORY BACKGROUND

                                      The Clean Water Act

       15.     Congress enacted the Clean Water Act in 1972 to “restore and maintain the

chemical, physical, and biological integrity of the Nation’s waters.” CWA § 101(a), 33 U.S.C.

§ 1251(a). In furtherance of this goal, the Act provides a comprehensive approach for the

regulation of pollution discharged into the waters of the United States.

       16.     The CWA prohibits the discharge of pollutants from a “point source” into the

waters of the United States without a National Pollutant Discharge Elimination System

(“NPDES”) permit. A NPDES permit requires dischargers of pollution to comply with various

limitations.

       17.     NPDES permits are issued by the United States Environmental Protection Agency

(“EPA) or by states that have been authorized by EPA to act as NPDES permitting authorities,

provided that the state permitting program ensures compliance with the procedural and

substantive requirements of the CWA. CWA § 402(b)(1), 33 U.S.C. § 1342(b)(1); 40 C.F.R.


                                                 5
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 6 of 40 PageID #: 6



§ 123.25(a).

        18.     In New York, DEC has been delegated the authority to issue NPDES permits.

Such state-issued permits, issued by DEC pursuant to its delegated authority from EPA under the

Clean Water Act, are referred to as “SPDES” permits.

                                        Stormwater Permits

        19.     In 1987, to better regulate pollution conveyed by stormwater runoff, Congress

enacted Clean Water Act Section 402(p), 33 U.S.C. § 1342(p), entitled “Municipal and Industrial

Stormwater Discharges.”

        20.     Pursuant to CWA Section 402(p), 33 U.S.C. § 1342(p), EPA promulgated

stormwater discharge regulations at 40 C.F.R. § 122.26.

        21.     In promulgating those regulations, EPA cited abundant data showing the harmful

effects of stormwater runoff on rivers, streams, and coastal areas across the nation. In particular,

EPA found that runoff from industrial facilities contained elevated pollution levels and that, on an

annual basis, pollutant levels in stormwater runoff can exceed by an order of magnitude the levels

discharged by municipal sewage treatment plants. 55 Fed. Reg. 47990, 47991 (Nov. 16, 1990).

        22.     CWA Section 402(p) and EPA’s implementing regulations at 40 C.F.R. § 122.26

require NPDES permits for stormwater discharges “associated with industrial activity.”

        23.     40 C.F.R. § 122.26(c)(1) provides that dischargers of stormwater associated with

industrial activity must apply for an individual permit, apply for a permit through a group application,

or seek coverage under a general permit.

        24.     40 C.F.R, § 122.26(b)(13) defines “storm water” to include stormwater runoff, snow

melt runoff, and surface runoff and drainage.

        25.     40 C.F.R. § 122.26(b)(14) specifies that “storm water discharge associated with


                                                   6
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 7 of 40 PageID #: 7



industrial activity” includes stormwater discharge from facilities classified under Standard Industrial

Classification (“SIC”) codes 4212 (local trucking, without storage) and 5093 (scrap and waste

materials). Facilities in those industrial categories must obtain NPDES permit coverage for their

stormwater discharges.

                             New York’s General Permit for the
                 Discharge of Stormwater Associated with Industrial Activity


        26.     As a delegated state NPDES permitting agency, DEC has elected to issue a

statewide general permit for industrial stormwater discharges in New York. The current version

of the General Permit came into effect on March 1, 2018. DEC also has the authority to issue

SPDES permits for individual applicants.

        27.     In order to discharge polluted stormwater lawfully in New York, industrial

dischargers must either obtain coverage under the General Permit and comply with its terms or

obtain coverage under and comply with an individual SPDES permit.

        28.     To obtain coverage under the General Permit, a facility discharging stormwater

associated with industrial activity is required to submit to DEC a registration form called a “Notice of

Intent.” General Permit, Part I.D.1.a.2.

        29.     In order to comply with the General Permit, a facility owner or operator must reduce

the discharge of pollution from the facility through use of the best available technology. The

owner or operator also must comply with numeric effluent limitations on the quantity and

concentration of pollutants discharged from the facility established in the General Permit, as well

as narrative (“non-numeric”) effluent limits established in the General Permit. Facility owners

and operators reduce pollution and comply with effluent limitations primarily by adopting “best

management practices” that reduce the discharge of polluted stormwater. Best management


                                                    7
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 8 of 40 PageID #: 8



practices (“BMPs”) include both changes to industrial practices and activities (for example, more

frequent inspections and site clean ups) and structural changes to the property that prevent

stormwater from coming into contact with pollutants or otherwise reduce the amount of polluted

stormwater eventually discharged from the facility. In addition, the owner or operator must

perform inspections, conduct monitoring and sampling, and meet other requirements of the

General Permit.

       30.     Before submitting a Notice of Intent to DEC, a facility discharging stormwater

associated with industrial activity must first prepare, make available, and implement a Storm Water

Pollution Prevention Plan (“SWPPP”). General Permit, Part I.D.1.a.1. Among other things, the

SWPPP must document the best management practices that the facility has implemented to ensure

that it is reducing the discharge of pollution from the facility to the extent practicable through use

of the best available technology for the industry.

                                 CWA Citizen Enforcement Suits

       31.     Under CWA Section 505(a)(1), 33 U.S.C. § 1365(a)(1), any citizen may

commence a civil action in federal court on his own behalf against any person who is alleged to

be in violation of an “effluent standard or limitation” under the CWA.

       32.     Such enforcement action under CWA Section 505(a), 33 U.S.C. § 1365(a),

includes an action seeking remedies for an unpermitted discharge in violation of CWA

Section 301, 33 U.S.C § 1311, as well as for violation of a condition of a permit issued pursuant

to CWA Section 402, 33 U.S.C. § 1342. CWA Section 505(f), 33 U.S.C. § 1365(f).

       33.     Declaratory relief in such cases is authorized by 28 U.S.C. § 2201–02 (granting

courts the authority to issue declaratory relief in case of actual controversy and grant further

necessary relief based on such a declaration).


                                                  8
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 9 of 40 PageID #: 9



       34.     Injunctive relief is authorized by CWA Section 505(a), 33 U.S.C. § 1365(a).

       35.     Violators of the Act are also subject to an assessment of civil penalties of up to

$37,500 per day per violation for violations occurring before November 2, 2015 and up to

$52,414 per day per violation for violations occurring after that date. CWA §§ 309(d), 505(a),

33 U.S.C. §§ 1319(d), 1365(a); 40 C.F.R. §§ 19.1–19.4.

                                                 V.

                                   STATEMENT OF FACTS

                  Defendant Controls the Industrial Activities at the Facility

       36.     On information and belief, the Defendant was incorporated in 1982 and, since

then, has operated a waste material recycling and vehicle/equipment maintenance facility at 280

Meredith Avenue in Staten Island, New York.

       37.     The Defendant advertises itself (by means of a website, www.jbrunoandsons.com,

a sign on the premises of the Facility, and logos on its trucks) as the owner and operator of the

waste material recycling and vehicle/equipment maintenance facility at 280 Meredith Avenue in

Staten Island, New York.

       38.     On its website, J. Bruno states, “We can provide trucking, heavy equipment, fill

materials, and commercial snow removal for all phases and types of construction.” J. Bruno &

Sons, Inc., www.jbrunoandsons.com (last visited January 28, 2020). Further, its website states,

“Our transfer station accepts fill, broken concrete, broken, asphalt, [and] rip rap.” Id.

       39.     Because the Defendant controls the industrial activities that take place at the

Facility, the Defendant is responsible for managing stormwater associated with those activities at

the Facility in compliance with the Clean Water Act.

       40.     The Defendant is the person, as defined by CWA Section 502(5), 33 U.S.C.


                                                  9
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 10 of 40 PageID #: 10



 § 1362(5), responsible for the violations alleged in this Complaint.

               Defendant’s Industrial Activities Expose Pollutants to Stormwater

        41.     J. Bruno’s activities at the Facility include, but are not limited to, assembling,

 dismantling, sorting, and distribution of scrap and waste materials and storage and maintenance

 of vehicles and other heavy equipment.

        42.     Many of J. Bruno’s activities at the Facility are conducted outdoors. Thus, in

 engaging in industrial activities at the Facility, J. Bruno stores and handles its materials, vehicles,

 and equipment in a manner that exposes pollutants to precipitation and snowmelt.

        43.     The Facility has exposed—and continues to expose—industrial pollutants to

 stormwater by: (a) crushing, processing, and recycling construction and demolition waste

 material and debris outdoors; (b) storing recycled materials, waste material, and debris outdoors;

 (c) conducting vehicle maintenance and parking vehicles awaiting maintenance outdoors; and

 (d) tracking pollutants off-site by vehicles entering and leaving the Facility.

        44.     Through these industrial activities, J. Bruno exposes stormwater to a wide variety

 of pollutants, including but not limited to: heavy metals, such as mercury and lead; industrial

 solvents; paint and paint solvents; battery acid; hydraulic, transmission, and brake fluids; oil,

 grease, and lubricants; fuel and fuel additives; and suspended and dissolved solids. See generally

 EPA, Industrial Stormwater Fact Sheet Series: Sector N, EPA-833-F-06-029, at 2–4 (Dec.

 2006), https://www.epa.gov/sites/production/files/2015-10/documents/sector_n_

 scraprecycling.pdf (listing common pollutants associated with scrap and waste recycling

 facilities); EPA, Industrial Stormwater Fact Sheet Series: Sector P, EPA-833-F-06-031, at 2–3

 (Dec. 2006), https://www.epa.gov/sites/production/files/2015-10/documents/sector_p_




                                                   10
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 11 of 40 PageID #: 11



 transportationfacilities.pdf (listing common pollutants associated with motor freight

 transportation facilities).

                              Defendant Discharges Polluted Stormwater
                           From the Facility Into Waters of the United States

           45.      During precipitation events, including rainfalls and also snow or ice melt events,

 stormwater flows freely from the Facility into adjacent wetlands.

           46.      The wetlands, in turn, flow into Pralls Creek and the Arthur Kill.

           47.      The Arthur Kill connects Raritan Bay and Newark Bay, which in turn are

 connected to New York Harbor.

           48.      The wetlands, Pralls Creek, the Arthur Kill, Raritan Bay, Newark Bay, and New

 York Harbor are all “waters of the United States.”

           49.      J. Bruno’s industrial activity at the Facility has caused and continues to cause a

 “discharge of pollutants” within the meaning of CWA Section 502(12), 33 U.S.C. § 1362(12),

 and a “stormwater discharge associated with industrial activity” within the meaning of 40 C.F.R.

 § 122.26(b)(14) from the Facility on at least each and every day that there has been a

 precipitation event greater than 0.1 inches. (EPA has determined that precipitation greater than

 0.1 inches in a 24-hour period constitutes a measurable precipitation event for the purposes of

 evaluating stormwater runoff associated with industrial activity. See, e.g., 40 C.F.R. §

 122.26(c)(i)(E)(6) (using 0.1 inches as the distinguishing threshold of a storm event)).

                 Defendant(s) has not Obtained Permit Coverage for These Discharges

           50.      Upon information and belief, the Facility is not covered by an individual SPDES

 permit.

           51.      Upon information and belief, the Facility is not covered by the General Permit.



                                                     11
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 12 of 40 PageID #: 12



        52.      Upon information and belief, Defendant has not filed a registration with DEC

 seeking General Permit coverage for the Facility.

        53.      Upon information and belief, Defendant has not complied with any provisions of

 the General Permit.

        54.      Accordingly, on November 25, 2019, Plaintiff sent Defendant, via certified mail,

 the notice of intent to sue described above and attached to this Complaint as Exhibit A.

        55.      From November 25, 2019 through January 24, 2020—the 60-day notice period

 required by the CWA—Defendant did not respond to the notice letter.

        56.      On information and belief, as of the date of filing of this Complaint, the Facility

 still lacks NPDES permit coverage under the General Permit or a SPDES permit.

        57.      Defendant’s violations of the Clean Water Act at the Facility are ongoing and

 continuous, capable of repetition, and result from the same underlying and inadequately resolved

 causes as the aforementioned violations.

                                                  VI.

                                      CLAIMS FOR RELIEF

                                   FIRST CAUSE OF ACTION

                               Unlawful Discharge of Pollutants
              (Violations of CWA Sections 301 and 402, 33 U.S.C. §§ 1311 and 1342)

        58.      Plaintiff incorporates by reference all preceding paragraphs as if set forth herein.

        59.      CWA Section 301(a), 33 U.S.C. § 1311(a), provides that the “discharge of any

 pollutant” by any “person” is unlawful, unless the discharge complies with various enumerated

 sections of the CWA. Among other things, Section 301(a) prohibits discharges not authorized by

 a valid NPDES permit issued pursuant to CWA Section 402, 33 U.S.C. § 1342.

        60.      CWA Section 502(5), 33 U.S.C. § 1362(5), defines “person” to include “an
                                                  12
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 13 of 40 PageID #: 13



 individual, corporation, partnership [or] association.”

         61.     CWA Section 502(12), 33 U.S.C. § 1362(12), defines “discharge of a pollutant” to

 include “any addition of any pollutant to navigable waters from any point source.”

         62.     CWA Section 502(14), 33 U.S.C. § 1362(14), defines “point source” broadly to

 include “any discernible, confined and discrete conveyance, including but not limited to any pipe,

 ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal

 feeding operation, or vessel or other floating craft, from which pollutants are or may be discharged.”

         63.     CWA Section 502(7), 33 U.S.C. § 1362(7), defines “navigable waters” as “the waters

 of the United States, including the territorial seas.”

         64.     40 C.F.R. § 122.2 defines “waters of the United States” to include, inter alia: (i) “All

 waters which are currently used, were used in the past, or may be susceptible to use in interstate

 or foreign commerce, including all waters which are subject to the ebb and flow of the tide”; (ii)

 “All interstate waters, including interstate ‘wetlands’”; (iii) Tributaries to such waters; (iv) Wetlands

 adjacent to such waters or their tributaries; and (v) “All other waters . . . the use, degradation, or

 destruction of which would affect or could affect interstate or foreign commerce.”

         65.     CWA Section 402(p), 33 U.S.C. § 1342(p) and the implementing regulation found at

 40 C.F.R. § 122.26(a)(1)(i), require facilities discharging stormwater associated with industrial

 activity to obtain a NPDES permit.

         66.     Defendant has discharged and continues to discharge stormwater associated with

 industrial activity that contains pollutants from point sources to waters of the United States without a

 NPDES permit.




                                                     13
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 14 of 40 PageID #: 14



         67.     Each and every day on which Defendant discharges stormwater associated with

 industrial activity without authorization under a NPDES permit is a separate and distinct violation of

 CWA Sections 301(a) and 402, 33 U.S.C. §§ 1311(a) and 1342.

         68.     Continuing commission of the acts and omissions alleged herein irreparably

 harms the waters of the State, Plaintiff, and its members, for which harm Plaintiff has no plain,

 speedy, or adequate remedy at law.

         69.     Wherefore, Plaintiff prays for relief as hereinafter set forth.

                                   SECOND CAUSE OF ACTION

                         Failure to Apply for NPDES Permit Coverage
           (Violations of CWA Sections 301(a) and 402, 33 U.S.C. §§ 1311 and 1342)

         70.     Plaintiff incorporates by reference all preceding paragraphs as if set forth herein.

         71.     40 C.F.R. § 122.26(c)(1) and 122.26(e)(1) require dischargers of stormwater

 associated with industrial activity to apply for an individual permit or seek coverage under a

 promulgated stormwater general permit by October 1, 1992.

         72.     Since at least 1982, Defendant has operated and continues to operate a facility that

 engages in “industrial activity” as that term is defined in 40 C.F.R. § 122.26(b)(14).

         73.     Since that time, Defendant has routinely discharged polluted stormwater associated

 with industrial activity from the Facility to waters of the United States.

         74.     Therefore, since that time, Defendant has been obligated to apply for coverage under

 an individual or general NPDES permit.

         75.     Once Defendant began discharging polluted stormwater associated with industrial

 activity to waters of the United States, each and every subsequent day on which Defendant failed

 to apply for permit coverage constitutes a separate and distinct violation of CWA Sections 301(a)

 and 402, 33 U.S.C. §§ 1311(a) and 1342.
                                                     14
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 15 of 40 PageID #: 15



        76.     Continuing commission of the acts and omissions alleged herein irreparably

 harms the waters of the State, Plaintiff, and its members, for which harm Plaintiff has no plain,

 speedy, or adequate remedy at law.

        77.     Wherefore, Plaintiff prays for relief as hereinafter set forth.

                                  THIRD CAUSE OF ACTION

     Failure to Implement Adequate Control Measures and Best Management Practices
          (Violations of CWA Sections 301(a) and 402, 33 U.S.C. §§ 1311 and 1342)

        78.     Plaintiff incorporates by reference all preceding paragraphs as if set forth herein.

        79.     The General Permit, Parts II.D and VII, requires Defendant to implement

 mandatory general and sector-specific control measures called Best Management Practices

 (“BMPs”) in order to minimize the discharge of pollutants from the Facility.

        80.     The selected measures must reduce the discharge of pollution from the Facility

 through use of the best available technology for the industry in order to comply with both

 numeric and narrative effluent limits contained in the permit.

        81.     For example, the General Permit, Part II.A, requires Defendant to minimize the

 exposure of pollutants to stormwater at the Facility and—to the extent pollutants are exposed to

 stormwater despite Defendant’s best efforts—to minimize the ultimate discharge of those

 pollutants in stormwater from the Facility.

        82.     Under the General Permit, Part II, the term “minimize” means to “reduce and/or

 eliminate to the extent achievable using control measures (including Best Management Practices

 (BMPs) selected and designed in accordance with Part II.D) that are technologically available

 and economically practicable and achievable in light of best industry practice.”

        83.     To “minimize” the discharge of pollutants as required by the General Permit, the

 facility’s BMPs must meet the Clean Water Act standards of Best Available Technology
                                                  15
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 16 of 40 PageID #: 16



 Economically Achievable (“BAT” or “BATEA”) or Best Conventional Pollutant Control

 Technology (“BCT”), depending upon the type of pollutant being discharged. CWA

 § 301(b)(2)(A), (E), 33 U.S.C. § 1311(b)(2)(A), (E).

        84.     Because some of the industrial activities carried out at the Facility are categorized

 in SIC Code 4212, Defendant must implement the sector-specific control measures specified in

 Part VII of the General Permit for Sector P.

        85.     Because some of the industrial activities carried out at the Facility are categorized

 in SIC Code 5093, Defendant must also implement the sector-specific control measures specified

 in Part VII of the General Permit for Sector N.

        86.     Plaintiff is informed and believes, and thereupon alleges that, as of the filing date

 of this Complaint, Defendant has not implemented adequate control measures or BMPs required

 by the General Permit.

        87.     Defendant has failed, and continues to fail, to implement adequate control

 measures and BMPs at the Facility as required by the General Permit.

        88.     Defendant’s ongoing failure to implement adequate control measures and BMPs

 at the Facility is evidenced by: (a) Defendant’s crushing, processing, and recycling of

 construction and demolition waste material and debris outdoors, without appropriate BMPs to

 cover these activities or otherwise limit contact with stormwater; (b) Defendant’s outdoor storage

 of construction and demolition materials and debris, including recycled and waste materials,

 without appropriate BMPs to cover these activities or otherwise limit contact with stormwater;

 (d) Defendant’s continued tracking of waste onto public streets from the operation and

 maintenance of vehicles at the site, including trucks and heavy machinery; and (e) Defendant’s




                                                   16
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 17 of 40 PageID #: 17



 failure to either treat stormwater prior to discharge or to implement effective stormwater

 containment practices.

        89.     Each and every day on which Defendant fails to comply with the General

 Permit’s control measure and BMP requirements is a separate and distinct violation of CWA

 Sections 301(a) and 402, 33 U.S.C. §§ 1311(a) and 1342.

        90.     Continuing commission of the acts and omissions alleged herein irreparably

 harms the waters of the State, Plaintiff, and its members, for which harm Plaintiff has no plain,

 speedy, or adequate remedy at law.

        91.     Wherefore, Plaintiff prays for relief as hereinafter set forth.

                                  FOURTH CAUSE OF ACTION

                    Failure to Develop, Implement, and Make Available an
                       Adequate Storm Water Pollution Prevention Plan
           (Violations of CWA Sections 301(a) and 402, 33 U.S.C. §§ 1311 and 1342)

        92.     Plaintiff incorporates by reference all preceding paragraphs as if set forth herein.

        93.     The General Permit, Part III, requires industrial dischargers to develop,

 implement, and maintain compliance with a Stormwater Pollution Prevention Plan (“SWPPP”).

        94.     As described in Part III.A.3 of the General Permit, the SWPPP must identify

 potential sources of pollution that may affect the quality of stormwater discharges associated

 with the discharger’s industrial activity.

        95.     Further, the SWPPP must describe how the discharger has implemented BMPs to

 minimize the discharge of pollutants in stormwater and to assure compliance with the other terms

 and conditions of the General Permit, including achievement of effluent limitations.

        96.     The SWPPP must address, at a minimum: (1) each of the universally applicable

 elements set forth in Part III.A of the General Permit; (2) each of the applicable sector-specific


                                                  17
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 18 of 40 PageID #: 18



 plan elements specified in Part VIII of the General Permit, see Part III.A.7; and, (3) as

 applicable, additional special requirements listed in Part III.D of the General Permit for

 discharges through a municipal separate storm sewer or discharges to impaired waterbodies.

 Each of these elements also require the discharger to maintain records and documentation of

 compliance with each of these elements.

        97.     The SWPPP must be representative of current site conditions and kept up to date.

 General Permit, Part III.E.

        98.     The SWPPP must be signed in accordance with Appendix H.8 of the General

 Permit and, where the facility is active, retained on-site in accordance with Parts III.A.9 and

 VI.C. General Permit, Part III.C.1.

        99.     The SWPPP must be prepared and must provide for compliance with the terms of

 the General Permit on or before the date of submission of a Notice of Intent to be covered under

 the General Permit. General Permit, Part I.D.1.a.1.

        100.    Because some of the industrial activities carried out at the Facility are categorized

 in SIC Code 4212, Defendant must include the sector-specific SWPPP elements specified in Part

 VII of the General Permit for Sector P, in addition to the SWPPP elements set forth in Part III of

 the General Permit. General Permit, Part III.A.7.

        101.    Because some of the industrial activities carried out at the Facility are categorized

 in SIC Code 5093, Defendant must include the sector-specific SWPPP elements specified in Part

 VII of the General Permit for Sector N, in addition to the SWPPP elements set forth in Part III of

 the General Permit. General Permit, Part III.A.7.




                                                  18
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 19 of 40 PageID #: 19



        102.    Under Part III.C.2.c. of the General Permit, the owner or operator of a facility

 “must make a copy of the SWPPP available to the public within fourteen (14) days of receipt of a

 written request.”

        103.    Plaintiff requested a copy of Defendant’s SWPPP on November 25, 2019.

        104.    Defendant has not provided a copy of a SWPPP to Plaintiff.

        105.    Plaintiff is informed and believes, and thereupon alleges that, as of the filing date

 of this Complaint, Defendant had not developed a SWPPP.

        106.    Defendant has failed, and continues to fail, to develop, implement, and maintain

 compliance with and make available an adequate SWPPP for the Facility as required by the

 General Permit and to take the other SWPPP-related actions required by the General Permit and

 described herein.

        107.    Defendant’s ongoing failure to develop and implement an adequate SWPPP for

 the Facility and to take the other SWPPP-related actions required by the General Permit is

 further evidenced by Defendant’s failure to implement adequate control measures and BMPs, as

 set forth above.

        108.    Each and every day on which Defendant fails to comply with the General

 Permit’s SWPPP requirements is a separate and distinct violation of CWA Sections 301(a)

 and 402, 33 U.S.C. §§ 1311(a) and 1342.

        109.    Continuing commission of the acts and omissions alleged herein irreparably

 harms the waters of the State, Plaintiff, and its members, for which harm Plaintiff has no plain,

 speedy, or adequate remedy at law.

        110.    Wherefore, Plaintiff prays for relief as hereinafter set forth.




                                                  19
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 20 of 40 PageID #: 20



                                   FIFTH CAUSE OF ACTION

                Failure to Conduct Routine Site Inspections and Comply with
              General Monitoring, Recordkeeping, and Reporting Requirements
            (Violations of CWA Sections 301 and 402, 33 U.S.C. §§ 1311 and 1342)

        111.     Plaintiff incorporates by reference all preceding paragraphs as if set forth herein.

        112.     The General Permit requires industrial dischargers to conduct and document

 comprehensive site inspections at appropriate intervals, but in no event less frequently than once

 a year. The inspection must ensure that all stormwater discharges are adequately controlled and

 that all BMPs are functioning as expected. General Permit, Part IV.A.1. Records of this

 inspection must be kept for at least five (5) years. General Permit, Part IV.A.2.

        113.     In addition to or alongside the annual comprehensive inspection, industrial

 discharges must also conduct an annual “dry inspection” to ensure there are no non-stormwater

 sources being discharged into the stormwater system. General Permit, Part IV.C.

        114.     Qualified personnel must also carry out routine inspections of the facility’s

 stormwater management practices at least quarterly. General Permit, Part IV.B. During these

 inspections, personnel must inspect all areas of the facility where industrial materials or activities

 are exposed to stormwater, evaluate the performance of stormwater BMPs identified in the

 facility’s SWPPP, and document any deficiencies in the implementation or adequacy of the

 BMPs. Such deficiencies must then be addressed through corrective actions under Part V of the

 General Permit. General Permit, Part IV.B.4.

        115.     In addition to inspections, all covered facilities must conduct multiple types of

 analytical monitoring, including quarterly visual inspections of stormwater discharges and

 sampling and laboratory analysis of outfalls from all qualifying storm events. General Permit,

 Parts IV.D–F.


                                                  20
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 21 of 40 PageID #: 21



        116.    Further, Defendant engages in industrial activities that fall within Sectors N and P

 of the General Permit’s classifications of industrial activity, and therefore must also conduct

 additional analysis of water quality samples for a range of pollutant parameters as set forth in

 Part VII of the General Permit. General Permit, Part VI.F.

        117.    Records of these monitoring efforts must be maintained for at least five (5) years

 from the date of the sample, measurement, report, or application. General Permit, Part VI.C.2.

        118.    Covered facilities are required to report on the results of their monitoring efforts

 to the DEC, through Annual Certification Reports, Discharge Monitoring Reports, and

 supplemental reports as necessary. General Permit, Part VI.A–B.

        119.    Plaintiff is informed and believes, and thereupon alleges that, as of the filing date

 of this complaint, Defendant had not conducted any of the site inspections, monitoring, or

 sampling required by Part IV of the General Permit.

        120.    Defendant has failed, and continues to fail, to comply with the inspection,

 monitoring, and sampling requirements of the General Permit.

        121.    Plaintiff is informed and believes, and thereupon alleges that, as of the filing date

 of this complaint, Defendant also has failed to retain records and submit monitoring reports as

 required by Parts IV and VI of the General Permit.

        122.    Each and every day on which Defendant fails to comply with any of the General

 Permit’s inspection, monitoring, recordkeeping, and reporting requirements is a separate and

 distinct violation of CWA Sections 301(a) and 402, 33 U.S.C. §§ 1311(a) and 1342.

        123.    Continuing commission of the acts and omissions alleged herein irreparably

 harms the waters of the State, Plaintiff, and its members, for which harm Plaintiff has no plain,

 speedy, or adequate remedy at law.

                                                  21
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 22 of 40 PageID #: 22



        124.    Wherefore, Plaintiff prays for relief as hereinafter set forth.

                                   SIXTH CAUSE OF ACTION

       Failure to Comply with Specific General Permit Requirements Applicable to the
                Scrap Recycling & Waste Recycling Facilities Sector and the
                       Land Transportation &/or Warehousing Sector
           (Violations of CWA Sections 301 and 402, 33 U.S.C. §§ 1311 and 1342)

        125.    Plaintiff incorporates by reference all preceding paragraphs as if set forth herein.

        126.    The General Permit contains various requirements specific to scrap recycling and

 waste recycling facilities. General Permit, Part VII.N (requirements for Sector N).

        127.    Defendant has failed, and continues to fail, to comply with the requirements of the

 General Permit that apply to all scrap recycling and waste recycling facilities.

        128.    The General Permit also contains various requirements specific to land

 transportation and/or warehousing. General Permit, Part VII.P (requirements for Sector P).

        129.    Defendant has also failed, and continues to fail, to comply with the requirements

 of the General Permit that apply to land transportation and/or warehousing.

        130.    To the extent that Defendant’s failure to comply with these sector-specific

 requirements is not captured in the above Causes of Action, such failure is included here.

        131.    Each and every day on which Defendant fails to comply with the General

 Permit’s sector-specific requirements applicable to scrap and waste recycling facilities or land

 transportation and/or warehousing facilities is a separate and distinct violation of CWA

 Sections 301(a) and 402, 33 U.S.C. §§ 1311(a) and 1342.

        132.    Continuing commission of the acts and omissions alleged herein irreparably

 harms the waters of the State, Plaintiff, and its members, for which harm Plaintiff has no plain,

 speedy, or adequate remedy at law.

        133.    Wherefore, Plaintiff prays for relief as hereinafter set forth.
                                                  22
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 23 of 40 PageID #: 23



                                 SEVENTH CAUSE OF ACTION

          Failure to Comply with Specific General Permit Requirements Applicable to
                      Facilities that Discharge to an Impaired Waterbody
            (Violations of CWA Sections 301 and 402, 33 U.S.C. §§ 1311 and 1342)

         134.    Plaintiff incorporates by reference all preceding paragraphs as if set forth herein.

         135.    Discharges to an impaired waterbody are not eligible for coverage under the

 General Permit if the cause of impairment is a pollutant of concern included in the “benchmarks”

 or “effluent limitations” (as those terms are defined in the General Permit) to which the facility is

 subject, unless the facility:

             a. Prevents all exposure to stormwater of the pollutant(s) for which the waterbody is

             impaired, and maintains all analysis and documentation supporting such eligibility

             with the SWPPP;

             b. Documents that the pollutant for which the waterbody is impaired is not present

             on-site, and maintains all analysis and documentation supporting such eligibility with

             the SWPPP; or

             c. Provides additional information in the SWPPP to minimize the pollutant of

             concern causing the impairment as specified in Part III.D.2 of the General Permit.

 General Permit, Part II.C.2.

         136.    DEC has designated the Arthur Kill as an impaired water. DEC, Final 2016

 Section 303(d) List of Impaired Waters Requiring a TMDL/Other Strategy 8 (Nov. 2016),

 https://www.dec.ny.gov/docs/water_pdf/303dListfinal2016.pdf.

         137.    One of the causes of impairment is excessive oxygen demand (and thus low

 dissolved oxygen in the water). Id. Chemical Oxygen Demand is a parameter included in the

 benchmarks to which Defendant’s facility is subject under both Sectors N and P.


                                                  23
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 24 of 40 PageID #: 24



        138.    Another cause of impairment is PCBs and other toxins, which “may include

 mercury, dioxins/furans, PAHs, pesticides, and other heavy metals.” Id. at 21, 20 n.40. Heavy

 metals, specifically cadmium, chromium, and lead, are parameters included in the benchmarks to

 which Defendant’s facility is subject under Sector N.

        139.    Defendant has not prevented all exposure of substances that create chemical

 oxygen demand or contribute heavy metals to stormwater.

        140.    Defendant has not documented that such substances are not present onsite.

        141.    Defendant has not submitted a SWPPP with the additional information specified

 in Part III.D.2 of the General Permit.

        142.    Defendant is violating the requirements of the General Permit related to

 stormwater discharge to impaired waterbodies.

        143.    Each and every day on which Defendant violates the General Permit’s

 requirements governing discharges to impaired waterbodies is a separate and distinct violation of

 CWA Sections 301(a) and 402, 33 U.S.C. §§ 1311(a), 1342.

        144.    Continuing commission of the acts and omissions alleged herein irreparably

 harms the waters of the State, Plaintiff, and its members, for which harm Plaintiff has no plain,

 speedy, or adequate remedy at law.

        145.    Wherefore, Plaintiff prays for relief as hereinafter set forth.

                                                       VII.

                                      PRAYER FOR RELIEF

        146.    Wherefore, Plaintiff Baykeeper respectfully requests that this Court grant the

 following relief, as allowed by 33 U.S.C. § 1365(a) and 28 U.S.C. §§ 2201(a) and 2202:




                                                  24
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 25 of 40 PageID #: 25



          a. Declare Defendant to have violated and to be in violation of the Clean Water Act

          as alleged herein;

          b. Enjoin Defendant from discharging pollutants from the Facility except as

          authorized by and in compliance with a NPDES permit;

          c. Order Defendant to immediately apply for coverage under, and comply fully with

          all applicable requirements of, the General Permit (or an individual SPDES permit

          that is at least as stringent);

          d. Order Defendant to take appropriate actions to remediate the harm caused by its

          violations of the General Permit and the Clean Water Act, to the extent possible;

          e. Order Defendant to pay civil penalties, pursuant to CWA Sections 309(d) and

          505(a), 33 U.S.C. §§ 1319(d) and 1365(a), and 40 C.F.R. §§ 19.1 – 19.4;

          f. Order Defendant to pay the costs of litigation, including Plaintiff’s reasonable

          investigative costs, attorney fees, expert witness and consultant fees, and other costs,

          pursuant to CWA Section 505(d), 33 U.S.C. § 1365(d); and

          g. Award any such other and further relief as this Court may deem appropriate.




                                               25
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 26 of 40 PageID #: 26




  Dated this 28th day of January, 2020   Respectfully submitted,
  New York, New York


                                         By: /s/ Edan Rotenberg__________

                                         Edan Rotenberg

                                         SUPER LAW GROUP, LLC
                                         180 Maiden Lane, Suite 603
                                         New York, NY 10013

                                         Attorney for Plaintiff




                                          26
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 27 of 40 PageID #: 27




        EXHIBIT A
        NOTICE OF INTENT TO SUE




                                      27
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 28 of 40 PageID #: 28

                            S U P E R L A W G R O U P , LLC
                                               November 22, 2019

 Via Certified Mail, Return Receipt Requested

 J. Bruno & Sons, Inc.
 280 Meredith Avenue, Bldg. E
 Staten Island, New York 10314

 Anothony Bruno (Registered Agent)
 280 Meredith Avenue, Bldg. E
 Staten Island, New York 10314

 J. Bruno & Sons, Inc.
 150 Finley Ave.
 Staten Island, New York 10306

         Re:      Notice of Violation and Intent to File Suit under the Clean Water Act

 To Whom It May Concern,

       We are writing on behalf of Raritan Baykeeper Inc. (d/b/a NY/NJ Baykeeper)
 (“Baykeeper”), 1 to notify you of Baykeeper’s intent to file suit against J. Bruno & Sons, Inc. (“J.
 Bruno”) pursuant to Section 505(a) of the federal Clean Water Act (“CWA”) 2 for violations of
 the CWA.

        Baykeeper intends to file suit, as an organization and on behalf of its adversely affected
 members, in the United States District Court for the Eastern District of New York seeking
 appropriate equitable relief, civil penalties, and other relief no earlier than 60 days from the
 postmark date of this letter. 3

        Baykeeper intends to take legal action because J. Bruno is discharging polluted
 stormwater from its waste material recycling and vehicle/equipment maintenance facility located
 at 280 Meredith Avenue, Staten Island, NY (“the Facility”), to the waters of the United States
 without a permit in violation of Sections 301(a) and 402(p)(2)(B) of the Clean Water Act. 4
 Further, J. Bruno has not applied for coverage under, nor complied with the conditions of, an
 individual National Pollutant Discharge Elimination System (“NPDES”) permit or the General


 1
   Raritan Baykeeper, Inc. (d/b/a NY/NJ Baykeeper), is a non-profit public interest 501(c)(3) corporation, whose
 mission is to protect, preserve, and restore the ecological integrity and productivity of the Hudson-Raritan Estuary
 through enforcement, field work, and community action. Baykeeper has approximately 225 members in the New
 York and New Jersey region, many of whom use and enjoy New York Harbor, which is polluted by industrial
 stormwater runoff discharged by facilities in New York City that are or should be covered by the General Permit and
 New Jersey that must comply with New Jersey’s Basic Industrial Stormwater General Permit.
 2
   33 U.S.C. § 1365(a). We refer to statutory provisions by their section in the Clean Water Act and provide the
 parallel citation to the United States Code only on first reference.
 3
   See 40 C.F.R. § 135.2(a)(3)(c) (notice of intent to file suit is deemed to have been served on the postmark date).
 4
   33 U.S.C. §§ 1311(a) and 1342(p)(2)(B).

                 180 M A I D E N L A N E , S U I T E 603 · N E W Y O R K , N E W Y O R K 10038
               TEL:212-242-23 55          F A X : 855-242-7956      w ww.superlawgroup.com
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 29 of 40 PageID #: 29
 Notice of Violation and Intent to File Suit
 November 22, 2019
 Page 2 of 13

 Permit for the Discharge of Stormwater Associated with Industrial Activity (“General Permit”) 5
 issued by the New York State Department of Environmental Conservation (“DEC”), in violation
 of Sections 402(p), and 40 C.F.R. §§ 122.26(c)(1) and (e)(1).

                                                        I.

                                              BACKGROUND

         With every rainfall event, hundreds of millions of gallons of polluted rainwater pour into
 New York Harbor, Long Island Sound, and other receiving waters. The consensus among
 agencies and water quality specialists is that stormwater pollution accounts for more than half of
 the total pollution entering the marine environment each year. 6

         DEC has designated more than 7,000 river miles, 319,000 acres of larger waterbodies,
 940 square miles of bays and estuaries, and 592 miles of Great Lakes shoreline in the State as
 “impaired,” or not meeting water quality standards, and unable to support beneficial uses such as
 fish habitat and water contact recreation. 7 For the overwhelming majority of water bodies listed
 as impaired, stormwater runoff is cited as a primary source of the pollutants causing the
 impairment. Contaminated stormwater discharges can and must be controlled in order to
 improve the quality and health of these waterbodies.

         Stormwater discharges flow from the Facility into adjacent wetlands, and these wetlands
 flow into the Pralls Creek and the Arthur Kill. The Arthur Kill separates Staten Island and New
 Jersey and connects Raritan Bay on its south end with Newark Bay on its north. DEC has
 classified Pralls Creek, the portion of the Arthur Kill where the Facility discharges, as an SD
 water. 8 Under New York’s Water Quality Standards, a waterbody that is designated as SD is
 meant to be suitable for fishing and for fish, shellfish and wildlife survival. 9 The New York
 Water Quality Standards also set numeric and narrative criteria for different water pollution
 parameters including dissolved oxygen, oil and grease, suspended and settleable solids, bacteria
 (pathogens), pH, temperature, nutrients, and others. A waterbody must meet these numeric and
 narrative criteria in order to support its designated uses. 10




 5
   New York State Department of Environmental Conservation, SPDES Multi-Sector General Permit For Stormwater
 Discharges Associated With Industrial Activity, Permit No. GP-0-17-004, (hereinafter “General Permit”), available
 at http://www.dec.ny.gov/chemical/9009.html. This General Permit replaces earlier general permits for the
 discharge of stormwater associated with industrial activity. The current General Permit became effective on March
 1, 2018 and will expire on February 28, 2023.
 6
   Stormwater is water from precipitation events that flows across the ground and pavement after it rains or after
 snow and ice melt. See 40 C.F.R. § 122.26(b)(13).
 7
   See EPA, Watershed Assessment, Tracking and Environmental Results, New York Assessment Data for 2012,
 http://ofmpub.epa.gov/waters10/attains_state.report_control?p_state=NY&p_cycle=2012&p_report_type=A (last
 visited Oct. 14, 2014).
 8
   See 6 N.Y.C.R.R. § 890.6
 9
   See 6 N.Y.C.R.R. § 701.14
 10
    See 6 N.Y.C.R.R. §§ 702, 703.
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 30 of 40 PageID #: 30
 Notice of Violation and Intent to File Suit
 November 22, 2019
 Page 3 of 13

          Pralls Creek and the Arthur Kill consistently fail to meet state water quality standards;
 illegal stormwater discharges from this Facility contribute to this failure. 11 In the past, DEC has
 designated Pralls Creek and the Arthur Kill as impaired pursuant to Section 303(d) of the CWA 12
 for failure to meet minimum water quality standards for a number of pollutants, including
 floatables, low dissolved oxygen, dioxin, and PCBs and other toxins. 13

         While the Arthur Kill is a heavily traveled waterway, its water quality should not be
 sacrificed to pollutants. At a minimum, J. Bruno must stop illegally discharging polluted
 stormwater and other effluents.

                                                           II.

        STANDARDS AND LIMITATIONS ALLEGED TO HAVE BEEN VIOLATED
                AND ACTIVITIES ALLEGED TO BE VIOLATIONS

 A.       J. Bruno Is Discharging Stormwater Associated with Industrial Activity to Waters
          of the United States without a Permit.

         The CWA prohibits the discharge of pollutants to the waters of the United States except
 in accordance with a valid NPDES permit. 14 J. Bruno’s industrial activity at the Facility has
 caused and continues to cause a “discharge of pollutants” within the meaning of Section 502(12)
 of the CWA 15 and a “stormwater discharge associated with industrial activity” within the
 meaning of 40 C.F.R. § 122.26(b)(14) from the Facility on at least each and every day that there
 has been a rain event of more than 0.1 inches. 16

         On its website, J. Bruno states that it provides “trucking, heavy equipment, fill materials,
 and commercial snow removal for all phases and types of construction.” 17 J. Bruno’s activities at
 the Facility include, but are not limited to, the disposal of construction and demolition debris,
 materials recycling, and vehicle storage and maintenance. The Facility has exposed and
 continues to expose industrial pollutants to stormwater, at a minimum, by: (a) conducting vehicle
 maintenance and parking vehicles awaiting maintenance; (b) the crushing, processing, recycling,
 and storing of recycled construction and demolition waste and debris; (c) storing waste materials
 outdoors; and (d) from vehicles entering and leaving the Facility that track pollutants off site.
 During precipitation events (including runoff from rainfall and snow or ice melt events),
 pollutants are carried away from the Facility in stormwater discharges into wetlands that flow
 into Pralls Creek and the Arthur Kill.

 11
    See NY DEC, 2016 Section 303(d) List of Impaired Waters Requiring a TMDL/Other Strategy, available at
 https://www.dec.ny.gov/docs/water_pdf/303dListfinal2016.pdf (“303(d) List”).
 12
     33 U.S.C. § 1313(d).
 13
     303(d) List.
 14
     See CWA §§ 301(a) and 402.
 15
     33 U.S.C. § 1362(12).
 16
     EPA has determined that precipitation greater than 0.1 inches in a 24-hour period constitutes a measurable
 precipitation event for the purposes of evaluating stormwater runoff associated with industrial activity. See, e.g., 40
 C.F.R. § 122.26(c)(i)(E)(6) (using 0.1 inches as the distinguishing threshold of a storm event).
 17
     J. Bruno & Sons, Inc., www.jburnoandsons.com (last visited November 22, 2019).
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 31 of 40 PageID #: 31
 Notice of Violation and Intent to File Suit
 November 22, 2019
 Page 4 of 13


        Many of J. Bruno’s activities at the Facility are conducted outdoors. In carrying out the
 above activities at the Facility, J. Bruno engages in storing and handling materials, vehicles, and
 equipment in a manner that exposes pollutants to precipitation and snowmelt. The stormwater
 discharged from the Facility enters the Arthur Kill and can bring with it solids that suspend or
 dissolve in stormwater, metals, hydraulic fluids, fuel, and other pollutants. 18

         Trucks and other vehicles driving on and off the property are point sources of pollution.
 The Facility uses heavy vehicles and stores machinery outdoors. Besides the wastes they carry,
 vehicles and industrial equipment at the Facility may expose many other pollutants to the
 elements, including gasoline, diesel fuel, anti-freeze, and hydraulic fluids. J. Bruno’s trucks and
 roll-off containers constitute point sources of water pollution in and of themselves.

         All of these pollution sources are exposed to precipitation and snowmelt. In addition to
 waste residues, these pollution sources also may release fuel, oil, lubricants, PCBs, PAHs, an
 array of metals, pH-affecting substances, and chemical residues. These toxic pollutants are often
 generated in the form of small particulate matter, which settles on the ground and other surfaces
 that are exposed to stormwater and non-stormwater flows.

          Because J. Bruno fails to adequately shelter and otherwise contain these materials to
 prevent their release to the environment, precipitation falls on and flows over exposed materials,
 fluids, and particulates. Polluted stormwater discharges flow from the Facility to adjacent
 wetlands, Pralls Creek, and the Arthur Kill.

        Pralls Creek and the Arthur Kill are “water[s] of the United States,” as defined in 40
 C.F.R. § 122.2 and, therefore, “navigable water[s]” as defined in Section 502(7) of the CWA. J.
 Bruno does not have a NPDES permit for these discharges of pollutants. Thus, J. Bruno is
 discharging polluted industrial stormwater into navigable waters of the United States without the
 permit required under Sections 301 and 402 of the CWA.


 B.      J. Bruno is Violating the Clean Water Act by Failing to Apply for NPDES Permit
         Coverage.

         J. Bruno is engaged in the business of transporting waste, storing waste, and recycling
 and processing waste, and maintains equipment and trucks at the Facility. J. Bruno is therefore
 an industrial discharger engaged in local trucking and recycling under Standard Industrial
 Classification (“SIC”) Codes 4212 and 5093, which are industrial activities included in Sectors P
 and N of the General Permit. Pursuant to Section 402(p) of the CWA and regulations
 promulgated by EPA pursuant to the CWA, J. Bruno must apply for coverage under the General
 Permit or an individual NPDES permit for J. Bruno’s discharge of polluted stormwater. In

 18
    See EPA, “Industrial Stormwater Fact Sheet Series, Sector P: Motor Freight Transportation Facilities, Passenger
 Transportation Facilities, Petroleum Bulk Oil Stations and Terminals, Rail Transportation Facilities, and United
 States Postal Service Transportation Facilities.” available at http://water.epa.gov/polwaste/npdes/stormwater/
 upload/sector_p_transportationfacilities.pdf.
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 32 of 40 PageID #: 32
 Notice of Violation and Intent to File Suit
 November 22, 2019
 Page 5 of 13

 addition, J. Bruno must apply for an individual NPDES permit if the Facility is discharging
 process wastewater, or has any other non-stormwater discharge containing pollutants, that is not
 authorized by the General Permit. By failing to apply for coverage under the General Permit or
 an individual permit, J. Bruno is violating CWA Sections 301(a) and 402(a) and (p) and 40
 C.F.R. §§ 122.26(c)(1) and (e)(1). 19

         To be eligible to discharge stormwater associated with its industrial activities under the
 General Permit, J. Bruno must submit to DEC a registration form called a “Notice of Intent.” 20
 To register, J. Bruno is required, among other things, to list all stormwater discharges, to
 describe each of the industrial activities taking place in the drainage area of each discharge and
 the acreage of industrial activity exposed to stormwater, the immediate surface water body or
 wetland to which site runoff discharges, and the name of the watershed and nearest waterbody to
 which the site ultimately discharges and information about whether the receiving waters are
 impaired. J. Bruno has failed to prepare and file a Notice of Intent or an application for an
 individual permit.

 C.       J. Bruno is Violating the Clean Water Act by Failing to Comply with the General
          Permit.

          As a discharger of stormwater associated with industrial activity, J. Bruno must comply
 at all times with the requirements of the General Permit (or an individual permit). 21 By
 discharging stormwater associated with industrial activity without complying with the General
 Permit, J. Bruno is violating CWA Sections 301(a) and 402(a) and (p). 22 The main General
 Permit requirements that J. Bruno has failed and continues to fail to meet are explained further
 below.

      1. J. Bruno has not developed and implemented a Stormwater Pollution Prevention
         Plan.

       Before submitting a registration form, J. Bruno must prepare, make available, and
 implement a Stormwater Pollution Prevention Plan (“SWPPP”) in accordance with schedules

 19
    Sections 301(a) and 402(a) and (p) make it unlawful for J. Bruno to discharge stormwater associated with
 industrial activity without obtaining a NPDES permit. 40 C.F.R. Sections 122.26(c)(1) and (e)(1) require J. Bruno
 to apply for a NPDES permit that covers J. Bruno’s discharge of stormwater associated with industrial activity.
 20
    See General Permit, Part I.D.2. In notifying J. Bruno that the Clean Water Act requires coverage under and
 compliance with a valid NPDES permit in order to lawfully discharge, and that submission of a Notice of Intent to
 DEC is required in order to obtain coverage under the General Permit, Baykeeper does not concede that all of the
 activities conducted at the Facility are necessarily eligible for coverage under that permit. For example, if a Facility
 is discharging process wastewater, such as wash water, or has any other polluted non-stormwater discharge that is
 not authorized by the General Permit, then an individual NPDES permit is required and the failure to obtain and
 comply with an individual NPDES permit for such discharges also violates CWA §§ 301(a) and 402(p). The
 conditions for eligibility to discharge under the General Permit are provided in Part I.B of the permit.
 21
    This section discusses the compliance requirements of the General Permit. If J. Bruno elects to seek coverage
 under an individual NPDES permit instead, the conditions of that individual permit will be at least as strict as those
 of the General Permit, thus J. Bruno will still be required to comply with all of the following.
 22
    Sections 301(a) and 402(a) and (p) make it unlawful for J. Bruno to discharge stormwater associated with
 industrial activity without first complying with all of the conditions established in a NPDES permit.
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 33 of 40 PageID #: 33
 Notice of Violation and Intent to File Suit
 November 22, 2019
 Page 6 of 13

 established in the General Permit. 23 The SWPPP must identify potential sources of pollution that
 may affect the quality of stormwater discharges associated with industrial activity. Further, the
 SWPPP must describe and ensure the implementation of practices that minimize the discharge of
 pollutants in these discharges and that assure compliance with the other terms and conditions of
 the General Permit, including achievement of effluent limitations.24

         Among other things, the SWPPP must include: a general site description; a general
 location map identifying the location of the facility and all receiving waters to which stormwater
 discharges; information related to a company stormwater pollution prevention team; a summary
 of potential pollutant sources; a description of control measures and best management practices;
 and schedules and procedures for implementation of control measures, monitoring, and
 inspections. 25

         J. Bruno has not developed and implemented a legally compliant SWPPP for the Facility,
 as required by Part III of the General Permit. 26

      2. J. Bruno has not implemented control measures and Best Management Practices
         that meet the best available technology standards.

          J. Bruno cannot legally discharge stormwater under the General Permit from the Facility
 until J. Bruno implements mandatory general and sector-specific control measures called Best
 Management Practices (“BMPs”) in order to minimize the discharge of pollutants from the
 Facility. 27 The selected measures must reduce the discharge of pollution from each Facility to
 the extent practicable through use of the best available technology for the industry.

         The General Permit requires that the owner or operator must select, design, install, and
 implement control measures (including best management practices), in accordance with good
 engineering practices, to meet the effluent limits contained in the permit. 28 The General Permit’s
 effluent limits include both numeric limits specific to certain sectors 29 and non-numeric
 technology-based effluent limits that apply to all facilities. 30 These non-numeric, technology-
 based restrictions include minimizing the exposure of pollutants to stormwater 31 and minimizing
 the discharge of pollutants in stormwater 32 to the extent achievable using control measures


 23
    See General Permit Part III.C.
 24
    See General Permit Part III.A.
 25
    See General Permit Part III.A.
 26
    Baykeeper believes no SWPPPs exist for the Facility. If a SWPPP exists at the Facility, then it is either facially
 inadequate or has not been fully and adequately implemented.
 27
    See General Permit Part II.A.D; see also Part VII (setting forth sector-specific control measures and practices).
 28
    General Permit Part II. See also Part III.A.7 (“The SWPPP must document in writing the location and type of
 BMPs installed and implemented at the facility to achieve the non-numeric effluent limits in Part II.A. and where
 applicable in Part VII, and the sector specific numeric effluent limitations in Part VII.”).
 29
    See General Permit, Part VII.
 30
    See General Permit, Part II.
 31
    See General Permit, Part II.1.
 32
    See General Permit, Part II.1.
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 34 of 40 PageID #: 34
 Notice of Violation and Intent to File Suit
 November 22, 2019
 Page 7 of 13

 (including best management practices) that are technologically available, economically
 practicable, and achievable in light of best industry practice. 33

         J. Bruno has not minimized the discharge of pollution to the extent achievable by
 implementing control measures or BMPs that are technologically achievable and economically
 practicable and achievable in light of best industry practice, as required by Parts II and VII of the
 General Permit.

      3. J. Bruno has not conducted routine site inspections and complied with monitoring,
         recordkeeping, and reporting requirements.

         J. Bruno must conduct an annual comprehensive site inspection and evaluation of areas
 where industrial materials or activities are exposed to precipitation or where spills and leaks have
 occurred within the past three years. 34 The inspection must ensure that all stormwater discharges
 are adequately controlled and that all BMPs are functioning as expected. 35 Records of this
 inspection must be kept for five years. 36

         In addition, qualified facility personnel must carry out routine inspections at least
 quarterly. 37 During these inspections, personnel must evaluate conditions and maintenance needs
 of stormwater management devices, detect leaks and ensure the good condition of containers,
 evaluate the performance of the existing stormwater BMPs described in the SWPPP, and
 document any deficiencies in the implementation and/or adequacy of the SWPPP. 38 Such
 deficiencies must then be addressed through corrective actions.

         The General Permit requires that all covered facilities conduct multiple types of
 analytical monitoring, and DEC may require additional individualized monitoring as well. 39 In
 particular, all facilities authorized under the General Permit must:

      •   collect and analyze stormwater samples for each outfall at least annually; 40
      •   conduct visual monitoring of stormwater discharges at least quarterly; 41
      •   perform an annual dry weather inspection to detect non-stormwater discharges; 42
      •   inspect, sample and monitor discharges from coal pile runoff; 43

 33
    See General Permit, Part II (“Effluent limits are required to minimize the discharge of pollutants. The term
 ‘minimize’ means reduce and/or eliminate to the extent achievable using control measures (including best
 management practices…) that are technologically available and economically practicable and achievable in light of
 best industry practice.”).
 34
    See General Permit, Part IV.A.1.
 35
    See General Permit, Part IV.A.1.
 36
    See General Permit, Part IV.A.2.
 37
    See General Permit, Part IV.B.
 38
    See General Permit, Part IV.B.
 39
    See General Permit, Part IV.F.1, 2.
 40
    See General Permit, Part IV.F.2.
 41
    See General Permit, Part IV.E.
 42
    See General Permit, Part IV.C.
 43
    See General Permit, Part IV.F.1.d.
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 35 of 40 PageID #: 35
 Notice of Violation and Intent to File Suit
 November 22, 2019
 Page 8 of 13

      •   inspect, sample and monitor discharges from secondary containment structures and
          transfer areas; 44
      •   document storm events during which any samples are taken; 45
      •   document all of these monitoring activities; 46
      •   keep records of the monitoring with the Facility’s SWPPP; 47 and
      •   submit an annual report to DEC accompanied by a Discharge Monitoring Report
          detailing the results of all required stormwater samples, as well as reports that document
          any instance of non-compliance with benchmarks or numeric effluent limitations. 48

        Because J. Bruno engages in industrial activities associated with Sector P, sampling is
 required for:

 •    Oil & Grease;
 •    Chemical Oxygen Demand;
 •    Benzene;
 •    Ethylbenzene;
 •    Toluene; and
 •    Xylene. 49

        Because J. Bruno engages in industrial activities associated with Sector N, sampling may
 be required for:

  •   Total Suspended Solids;
  •   Chemical Oxygen Demand;
  •   Oil and Grease;
  •   Aluminum;
  •   Cadmium;
  •   Chromium;
  •   Copper;
  •   Iron;
  •   Lead; and
  •   Zinc. 50

        Baykeeper is not necessarily aware of all industrial activities taking place at the Facility.
 To the extent that industrial activities other than the above are carried out at the Facility, other



 44
    See General Permit, Part IV.F.1.e.
 45
    See General Permit, Part IV.D.3.
 46
    See General Permit, Parts IV.
 47
    See General Permit, Part IV.A.2.
 48
    See General Permit, Part VI.A.
 49
    See General Permit, Pat VII, Sector P.
 50
    See General Permit, Pat VII, Sector N.
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 36 of 40 PageID #: 36
 Notice of Violation and Intent to File Suit
 November 22, 2019
 Page 9 of 13

 sampling may be required as well. 51 This notice provides J. Bruno with sufficient information to
 identify the standards and limitations that apply to all categories of industrial activity.

         J. Bruno has failed at the Facility to conduct the required annual and other routine
 inspections, monitoring, and testing, as required by, at least, Parts IV, VI, and VII of the General
 Permit. J. Bruno also has failed to retain records and submit monitoring reports to DEC
 pertaining to the Facility, as required by, at least, Parts IV, VI, and VII of the General Permit.

        4. J. Bruno has failed to comply with additional requirements located in Part VII of
           the General Permit.

 As noted above, the General Permit contains various requirements specific to Sectors P and N.
 These requirements are collected in Part VII of the General Permit. J. Bruno has failed to
 comply with these additional requirements of Part VII of the General Permit.

        5. J. Bruno is clearly violating the Clean Water Act.

         In sum, J. Bruno’s discharge of stormwater associated with industrial activities without a
 permit, J. Bruno’s failure to apply for permit coverage, and J. Bruno’s failure to comply with the
 above-listed conditions of the General Permit (or an individual NPDES permit) constitute
 violations of the General Permit and of Sections 301(a) and 402(p) of the Clean Water Act.

                                                 III.

                       PERSONS RESPONSIBLE FOR ALLEGED VIOLATIONS

         J. Bruno & Sons, Inc. (“J. Bruno”) is the person responsible for the violations alleged in
 this Notice. J. Bruno has operational control over the day-to-day industrial activities at this
 Facility. Therefore, J. Bruno is responsible for managing stormwater at the Facility in
 compliance with the CWA. Baykeeper hereby puts J. Bruno on notice that if Baykeeper
 subsequently identifies additional persons as also being responsible for the violations set forth
 above, Baykeeper intends to include those persons in this action.

                                                 IV.

                              LOCATION OF THE ALLEGED VIOLATION

        The violations alleged in this Notice have occurred and continue to occur at the Facility
 located at 280 Meredith Ave., Staten Island, NY 10314 (Block: 2810 and Lots: 59 and 80).
 Stormwater associated with industrial activity discharges into wetlands that connect to the Arthur
 Kill. The failure to develop and implement pollution prevention plans and take the other




 51
      See General Permit, Part VII.
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 37 of 40 PageID #: 37
 Notice of Violation and Intent to File Suit
 November 22, 2019
 Page 10 of 13

 required measures are violations occurring at the Facility in general and in the inadequate
 documents themselves. 52




                                                            V.

                                            DATES OF VIOLATION

         Every day upon which J. Bruno has failed to apply for permit coverage since J. Bruno
 first commenced operations at the Facility and discharged polluted stormwater is a separate
 violation of Section 301(a) of the CWA and EPA’s regulations implementing the CWA. 53

         Additionally, J. Bruno has discharged pollution without a permit in violation of Section
 301(a) of the CWA on every day since J. Bruno commenced operations at the Facility on which
 there has been a measurable precipitation event or discharge of previously accumulated
 precipitation (i.e., snowmelt) over 0.1 inches.

         Finally, if J. Bruno seeks permit coverage after receiving this letter but fails to fully
 comply with the requirements of the General Permit (or an individual permit), each day upon
 which J. Bruno claims coverage under a NPDES permit but fails to comply with that permit will
 constitute a separate day of violation with respect to each unmet condition of that permit.

          J. Bruno is liable for the above-described violations occurring prior to the date of this
 letter, and for every day after the date of this letter that these violations continue. In addition to
 the violations set forth above, this Notice covers all violations of the CWA evidenced by
 information that becomes available to Baykeeper after the date of this Notice of Intent to File
 Suit.54 These violations are ongoing and, barring full compliance with the permitting
 requirements of the Clean Water Act, these violations will continue.




 52
    The federal courts have held that a reasonably specific indication of the area where violations occurred, such as
 the name of the facility, is sufficient and that more precise locations need not be included in the notice. See, e.g.,
 Natural Resources Defense Council v. Southwest Marine, Inc., 945 F. Supp. 1330, 1333 (S.D. Cal. 1996), aff’d 236
 F.3d 985, 996 (9th Cir. 2000); City of New York v. Anglebrook Ltd. Partnership, 891 F. Supp. 900, 908 (S.D.N.Y.
 1995); United Anglers v. Kaiser Sand & Gravel Co., No. C 95-2066 CW, 1995 U.S. Dist. LEXIS 22449 at *4 (N.D.
 Cal. Sept. 27, 1995)
 53
    See also 33 U.S.C. §§ 402(p)(3)(A) and (p)(4)(A) (requiring the establishment of industrial stormwater NPDES
 permits and of a permit application process).
 54
    See, e.g. Public Interest Research Grp. v. Hercules, Inc., 50 F.3d 1239, 1248-49 (3d Cir.1995) (a notice that
 adequately identifies specific violations to a potential defendant also covers repeated and related violations that the
 plaintiff learns of later. “For example, if a permit holder has discharged pollutant ‘x’ in excess of the permitted
 effluent limit five times in a month but the citizen has learned only of four violations, the citizen will give notice of
 the four violations of which the citizen then has knowledge but should be able to include the fifth violation in the
 suit when it is discovered.”)
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 38 of 40 PageID #: 38
 Notice of Violation and Intent to File Suit
 November 22, 2019
 Page 11 of 13

                                                         VI.

                                            RELIEF REQUESTED

         Baykeeper will ask the court to order J. Bruno to comply with the CWA, to pay penalties,
 and to pay Baykeeper’s costs and legal fees.

         First, Baykeeper will seek declaratory relief and injunctive relief to prevent further
 violations of the Clean Water Act pursuant to Sections 505(a) and (d) and such other relief as
 permitted by law. Baykeeper will seek an order from the Court requiring J. Bruno to obtain
 NPDES permit coverage and to correct all other identified violations through direct
 implementation of control measures and demonstration of full regulatory compliance.

         Second, pursuant to Section 309(d) of the CWA, 55 each separate violation of the CWA
 subjects J. Bruno to a penalty not to exceed $37,500 per day for each violation that occurred
 prior to November 2, 2015, and up to $52,414 per day for each violation that occurred after
 November 2, 2015. 56 Baykeeper will seek the full penalties allowed by law.

           Third and lastly, pursuant to Section 505(d) of the CWA, Baykeeper will seek recovery
 of its litigation fees and costs (including reasonable attorney and expert witness fees) associated
 with this matter. 57

                                                        VII.

                                        PERSONS GIVING NOTICE

 The full name, address, and telephone number of the persons giving notice are as follows:

 Raritan Baykeeper, Inc.
 d/b/a NY/NJ Baykeeper
 30 Washington Street
 Matawan, NJ 07747
 732-888-9870
 Attn.: Greg Remaud, Executive Director




 55
    33 U.S.C. § 1319(d); see also 40 C.F.R. § 19.4 (Adjustment of Civil Monetary Penalties for Inflation).
 56
    40 C.F.R. §§ 19.2 and 19.4.
 57
    33 U.S.C. § 1365(d).
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 39 of 40 PageID #: 39
 Notice of Violation and Intent to File Suit
 November 22, 2019
 Page 12 of 13

                                                         VIII.

                                     IDENTIFICATION OF COUNSEL

 Baykeeper is represented by legal counsel in this matter. The name, address, and telephone
 number of Baykeeper’s attorneys are:

 Edan Rotenberg, Esq.
 Super Law Group, LLC
 180 Maiden Lane, Suite 603
 New York, New York 10013
 (212) 242-2355

                                                          IX.

                                                  CONCLUSION

 The foregoing provides more than sufficient information to permit J. Bruno to identify the
 specific standard, limitation, or order alleged to have been violated, the activity alleged to
 constitute a violation, the person or persons responsible for the alleged violation, the location of
 the alleged violation, the date or dates of such violation, and the full name, address, and
 telephone number of the person giving notice. 58

 If J. Bruno has developed a SWPPP, Baykeeper requests that J. Bruno send a copy to the
 undersigned attorney. 59 Otherwise, Baykeeper encourages J. Bruno to begin developing a
 SWPPP immediately after receiving this letter and asks that J. Bruno please inform the
 undersigned attorney of J. Bruno’s efforts so Baykeeper can work with J. Bruno to avoid
 disputes over the contents of the SWPPP. 60

 During the sixty-day notice period, Baykeeper is willing to discuss effective remedies for the
 violations noted in this letter that may avoid the necessity of protracted litigation. If J. Bruno
 wishes to pursue such discussions, please contact the undersigned attorney immediately so that

 58
    40 C.F.R. § 135.3(a).
 59
    Note that under Part III.C.2 of the General Permit, the owner or operator of a facility “must make a copy of the
 SWPPP available to the public within 14 days of receipt of a written request.”
 60
    Baykeeper will not send a new notice letter in response to any effort J. Bruno makes to come into compliance with
 the Clean Water Act after receiving this letter, for example, by developing a SWPPP. The federal courts have held
 that citizens sending a notice letter are not required to identify inadequacies in compliance documents that do not yet
 exist and are “not required to send a second notice letter in order to pursue specific claims regarding the
 inadequacies of [a defendant’s] post-notice compliance efforts.” WaterKeepers N. Cal. v. AG Indus. Mfg., 375 F.3d
 913, 920 (9th Cir. 2004). See also Natural Resources Defense Council v. Southwest Marine, Inc., 236 F.3d 985, 997
 (9th Cir. 2000) (“subject matter jurisdiction is established by providing a notice that is adequate on the date it is
 given to the defendant. The defendant’s later changes . . . do not retroactively divest a district court of jurisdiction
 under 33 U.S.C. § 1365(b).”); City of New York v. Anglebrook L.P., 891 F. Supp. 900, 908 (S.D.N.Y. 1995)
 (plaintiff’s notice letter based on inadequacies of defendant’s original SWPPP held sufficient to establish court’s
 jurisdiction, even though defendant later prepared a revised SWPPP).
Case 1:20-cv-00471-AMD-SMG Document 1 Filed 01/28/20 Page 40 of 40 PageID #: 40
 Notice of Violation and Intent to File Suit
 November 22, 2019
 Page 13 of 13

 negotiations may be completed before the end of the sixty-day notice period. We do not intend
 to delay the filing of a complaint in federal court, regardless of whether discussions are
 continuing at the conclusion of the sixty days.

                                                             Very truly yours,



                                                             Edan Rotenberg
                                                             Super Law Group, LLC
                                                             180 Maiden Lane, Suite 603
                                                             New York, New York 10038
                                                             (212) 242-2355
 cc:

 Andrew Wheeler, Administrator
 Environmental Protection Agency
 Ariel Rios Building
 1200 Pennsylvania Avenue, N.W.
 Washington, DC 20460

 Peter D. Lopez, EPA Region 2 Administrator
 Environmental Protection Agency
 290 Broadway
 New York, NY 10007-1866

 Basil Seggos, Commissioner
 New York State Department of Environmental Conservation
 625 Broadway
 Albany, NY 12233-1011
